Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 1 of 18




                           FIN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-00452-CPG

   TIFFANY GRAYS,

                  Plaintiff,

   v.

   NAVIENT SOLUTIONS, LLC,
   EQUIFAX, INC.,
   EXPERIAN INFORMATION SOLUTIONS, INC.,
   TRANS UNION, LLC, and
   INNOVIS DATA SOLUTIONS, INC.,

                  Defendants.



              DEFENDANT NAVIENT SOLUTIONS, LLC’S RESPONSE TO
         PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH DISCOVERY,
                        DEEM RESPONSES AS ADMITTED,
                               FOR SANCTIONS,
              FOR LEAVE TO AMEND THE SCHEDULING ORDER, AND
                FOR LEAVE TO FILE THIRD AMENDED COMPLAINT


                                      I.      INTRODUCTION

          Defendant Navient Solutions, LLC (“NSL”), provides the following response to Plaintiff’s

   “Motion to Compel Defendant NSL’s Compliance with Discovery & to Deem NSL Discovery

   Responses as Admitted & Sanctions Against NSL & Plaintiff’s Motion for Leave to Amend the

   Scheduling Order & Leave to File Third Amended Complaint” (“Plaintiff’s Motion”) [Doc. 103].

          The Court should deny all of Plaintiff’s requests for relief. Specifically, the Court should

   not deem admitted Plaintiff’s Second Set of Requests for Admissions because she improperly

   drafted and served them. To the extent it does deem them admitted, the Court should permit NSL

   to withdraw the admissions and substitute them with its served written responses (served three

   days after Plaintiff first raised their tardiness) because doing so would promote a presentation of



                                                                                     1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 2 of 18




   the merits in this case and Plaintiff cannot demonstrate actual prejudice, as required. Plaintiff’s

   apparent request to compel a further response to Interrogatory No. 14 is without merit, as NSL has

   fully responded and Plaintiff does not seek individuals’ contact information, which is all that the

   Court gave her permission to move to compel. Accordingly, Plaintiff’s request for sanctions is

   wholly without merit, especially where she asks the Court to essentially preclude NSL from

   defending Plaintiff’s meritless claims.

           There are no grounds to grant Plaintiff’s request to amend the scheduling order given that

   Plaintiff has not utilized all of her written requests nor taken a single deposition. The Court has

   already stayed any pending deadlines. Plaintiff’s request is premature and without merit.

           Lastly, Plaintiff’s request for leave to file an amended complaint must be denied because

   she cannot show any viable basis for her undue delay in seeking amendment. Plaintiff’s proposed

   amendments relate to matters known to her before the original Complaint was filed and have not

   been impacted by discovery. Her proposed amendments are also futile where the alleged conduct

   forming the bases for the proposed amended claims would all be barred by the applicable statutes

   of limitation.

                                         II.     ARGUMENT

   A.      The Court Should Not Deem Admitted Plaintiff’s Second Set of Requests for
           Admission; or Alternatively, It Should Permit NSL to Withdraw the Admissions and
           Substitute Its Served Written Responses.

           1.       Legal Standard.

           Fed. R. Civ. P. 36(a) states that a matter is admitted unless the party to whom the request

   is directed serves an adequate response within thirty (30) days. Here, Plaintiff asks that the Court

   deem her requests admitted.




                                                    2
                                                                                      1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 3 of 18




          However, under Fed. R. Civ. P. 36(b), a court may also permit withdrawal or amendment

   of an admission when “[1] the presentation of the merits of the action will be subserved thereby

   and [2] the party who obtained the admission fails to satisfy the court that withdrawal or

   amendment will prejudice that party in maintaining the action or defense on the merits.” Raiser v.

   Utah County, 409 F.3d 1243, 1246 (10th Cir. 2005) (quoting Fed. R. Civ. P. 36(b); citing Perez v.

   Miami-Dade County, 297 F.3d 1255, 1265 (11th Cir. 2002)). The first factor “‘emphasizes the

   importance of having the action resolved on the merits, and is satisfied when upholding the

   admissions would practically eliminate any presentation of the merits of the case.’” Id. (quoting

   Perez, 297 F.3d at 1266). The second factor requires the party who obtained the admission “to

   show it would be prejudiced by the withdrawal…Mere inconvenience does not constitute prejudice

   for this purpose.” Id. “‘The prejudice contemplated by Rule 36(b) is not simply that the party who

   obtained the admission now has to convince the jury of its truth. Something more is required.’” Id.

   (quoting Bergemann v. United States, 820 F.2d 1117, 1121 (10th Cir. 1987). Rather, the

   contemplated prejudice relates to a party’s difficulty in proving its case, “e.g., caused by the

   unavailability of key witnesses, because of the sudden need to obtain evidence with respect to the

   questions previously deemed admitted.’” Id. (quoting Hadley v. United States, 45 F.3d 1345, 1348

   (9th Cir. 1995)).

          2.      Relevant Procedural History.

          Plaintiff served her Second Request for Admissions (“SRFA”) by email on Sunday,

   November 29, 2020. (See Declaration of Attorney Jordan S. O’Donnell (“O’Donnell Decl.”),

   attached as Exhibit 1, at Ex. A). At that time, no agreement existed between the parties to serve

   discovery solely by email. (See id., at ¶ 3). Plaintiff’s email omitted Attorney O’Donnell, one of

   NSL’s two attorneys of record. (See id., at ¶ 2). The SRFA were served in a single document titled



                                                   3
                                                                                     1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 4 of 18




   “Plaintiff’s Second Set of Discovery Requests to Defendants,” which contained multiple discovery

   requests to three separate defendants. (See id, at Ex. B). The requests did not even identify

   defendants by their proper names, and looking at the title page, one would not know that they were

   directed to NSL (See id.). In fact, the document never states the terms “Navient Solutions, LLC,”

   except in the caption. (See id.). As Plaintiff herself notes, “NSL’s failure to respond was simple

   oversight of its counsel, as NSL did not have an objection addressed to the matter and NSL timely

   responded to the Requests for Production,” included in the same document.

          However, this “oversight” was understandable considering Plaintiff’s confusing and

   improper means of service and drafting, and failure to include Attorney O’Donnell, who she has

   almost solely communicated with on behalf of NSL, on the email. NSL’s counsel’s oversight

   results from its procedures upon receipt of discovery requests. An attorney’s assistant will initially

   prepare a document for responses to each set of discovery requests, that state the request followed

   by a blank “response” for the attorney to complete. (See O’Donnell Decl., at ¶ 5). Once this

   template is created by the legal assistant, the attorney does not then revisit the actual served copy

   of the requests because the requests are now included within the response template. (See id.). Based

   on the confusing nature of Plaintiff’s drafting and failure to include all counsel, it is understandable

   that NSL would timely respond to one set of discovery requests but not the other.

          Notwithstanding, NSL attempted to quickly resolve the oversight upon learning of it,

   providing its responses three (3) days after Plaintiff first identified the issue. Rather than focus on

   these important facts, Plaintiff’s argument focuses on denigrating Attorney O’Donnell for citing

   how the oversight occurred (which is not, as Plaintiff suggests, “deflecting responsibility” or

   “hurling blame.”) To the contrary, the email correspondence between the parties demonstrates

   NSL and its counsel have, at all times, been reasonable and professional.



                                                      4
                                                                                          1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 5 of 18




          At 10:47 P.M. MT on Monday, February 1, 2021, Plaintiff first raised NSL’s failure to

   respond to the SRFA to Attorney O’Donnell. (See O’Donnell Decl., at Ex. C). Notably, this was

   more than a month after the December 31, 2020 due date for the SRFA (had they been properly

   served by U.S. mail). Plaintiff stated that if the responses were provided “prior to Wednesday” that

   week (meaning essentially the same day, February 2, 2021), “we may be able to reach an

   agreement without the Court’s assistance.” (See O’Donnell Decl., at Ex. C). Attorney O’Donnell

   indicated he had no record of receiving the SRFA by email on November 29, 2020 and later raised

   the improper means of service and drafting. (See id.). He also proposed that NSL provide its

   responses along with other upcoming discovery responses, due February 25, 2021. (See id.).

   Plaintiff declined, noting that the document requests had been responded to, while making no

   further effort to resolve the dispute. (See id.). Attorney O’Donnell asked Plaintiff to propose a new

   due date, which she declined to do, instead threatening to bring the dispute to the Court that

   afternoon, even though Plaintiff’s initially proposed deadline of February 2, 2021 had not yet

   passed. (See id.). Attorney O’Donnell proposed a deadline of February 5, 2021, which would be

   sooner than the Court would likely have ruled on the dispute. (See id.). Plaintiff refused, noting

   “no prejudice” to NSL by her failure to properly serve the SRFA, and then stating that NSL had

   “provided no rule which requires [her] to accept anything other than the time outlined in the

   Rules.” (See id.). This, naturally, raises the question of whether Plaintiff offered to resolve the

   parties’ dispute in good faith, as she appears more interested in exploiting the inadvertent omission

   of NSL’s counsel than receiving the responses. NSL served its Responses to Plaintiff’s SRFA on

   February 4, 2021, just two days after her initial proposed deadline. (See O’Donnell Decl., at Ex.

   D).




                                                    5
                                                                                       1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 6 of 18




          3.      The Requests Cannot Be Deemed Admitted Because They Were Improperly Served
                  and Confusingly Drafted.

          Plaintiff’s request to deem the SRFA admitted should be denied because she did not

   properly serve them on NSL’s counsel. She only served the requests by email, without a prior

   agreement of the parties. See Fed. R. Civ. P. 5. Plaintiff also improperly drafted the SRFA,

   combining them with unclearly labeled requests to other parties and failing to even use NSL’s

   actual name, which only bred confusion and increased the likelihood that requests would be

   overlooked. Although Plaintiff may have not done this intentionally, the effect is the same. Where

   Plaintiff solely seeks to exploit a technical violation to deem the SRFA admitted, she cannot ask

   the Court to look past her own errors.

          4.      To the Extent the Court Deems the SRFA Admitted, It Should Permit NSL to
                  Withdraw the Admissions and Substitute Its Served Responses.

          Should the Court find the SRFA were properly served and drafted, such that they are now,

   admitted, the Court should also permit NSL, pursuant to Rule 36(b), to withdraw the admissions

   and substitute its Responses to Plaintiff’s SRFA, served on February 4, 2021. Both factors of the

   test stated in Rule 36(b) and explained in Raiser support this. First, the presentation of the merits

   will undoubtedly be served by permitting NSL to substitute its responses. See Raiser, 409 F.3d at

   1246. The SRFA (which Plaintiff failed to submit to the Court) request that NSL admit certain

   facts related to its servicing and prior reporting of Plaintiff’s student loans, including its responses

   to Plaintiff’s credit reporting disputes. (See O’Donnell Decl., at Ex. D, Nos. 6, 8-12). However,

   many of these facts would be reflected in written documents (i.e., credit reports and ACDVs),

   which will undoubtedly be part of the summary judgment or trial record. Those documents would

   directly contradict the “admitted” requests. Having contradictory information would only frustrate

   the evaluation of Plaintiff’s claims. The SRFA also ask NSL to admit that it had previously



                                                      6
                                                                                          1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 7 of 18




   “admitted it incorrectly reported” certain information, which NSL has repeatedly denied in this

   matter. (See O’Donnell Decl., at Ex. D, Nos. 13, 15). This would similarly lead to unnecessary

   contradictions between NSL’s long-held positions and its “admissions.” Lastly, Plaintiff asks that

   NSL admit certain requirements or guidelines related to her federal student loans, which are

   determined by the terms of the loan agreements and regulations issued by the United States

   Department of Education. (See O’Donnell Decl., at Ex. D, Nos. 14, 16-17). Conflating what NSL

   was obligated or instructed to do would further frustrate a determination on the merits. Letting the

   SRFA dictate what NSL reported—in contravention of what the actual documents show—and

   what it was required to do by contract and federal regulation would undoubtedly “eliminate any

   presentation of the merits of the case.” See Raiser, 409 F.3d at 1246.

          Further, Plaintiff cannot show the required prejudice in maintaining the action if the

   admissions are withdrawn. See Raiser, 409 F.3d at 1246. As noted, she apparently did not discover

   the omitted responses until more than a month after their purported due date, when she emailed

   Attorney O’Donnell. She also received NSL’s responses within three days of her email. Plaintiff’s

   only argument for prejudice is a vague claim that her “subsequent discovery requests were based

   upon the Second RFAs being deemed admitted under the Rules, Plaintiff has prepared for

   depositions based on these admissions, and Plaintiff’s responses to NSL’s discovery requests were

   based upon these admissions.” Her argument is misleading and disingenuous. First, Plaintiff

   cannot credibly claim that having her requests admitted, when that information is ultimately

   reflected in written documents or federal regulations, would impact her. Second, the only

   additional discovery requests Plaintiff served between the SRFA’s purported due date and when

   NSL served its responses were a clarified Interrogatory No. 14 related to her request for employee

   information (at the Court’s instruction), as well as two document requests and interrogatories



                                                    7
                                                                                      1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 8 of 18




   related to “audits…to ensure compliance with the FCRA” and employee training. (See O’Donnell

   Decl., at Ex. E). These interrogatories have no relation to the matters in the SRFA. Plaintiff also

   has not taken any depositions in this case and did not even notice depositions until February 15,

   2021, more than a week after she received NSL’s responses. (See O’Donnell Decl., at Ex. F).

   Moreover, Plaintiff’s discovery responses could not have been impacted by the SRFA because she

   hardly provided any. She “answered” only four interrogatories and provided a general response

   referring to pleadings and disclosures, which the Court has ordered her to supplement. (See

   O’Donnell Decl., at Ex. G). Her document responses only refer to documents produced in her

   initial disclosures. (See id.). Plaintiff is completely unable to show the requisite prejudice to deem

   the SRFA admitted, where discovery was unaffected, discovery has not concluded, and no

   dispositive motions have been filed. See Spent v. Geolfos, Civil Action No. 11-cv-01878-MSK-

   MEH, 2011 U.S. Dist. LEXIS 141457, at *22 (D. Colo. Dec. 7, 2011) (finding no prejudice where

   discovery not closed and no dispositive motions filed). The Court should deny Plaintiff’s request

   and substitute NSL’s Responses to Plaintiff’s Second Request for Admissions.

   B.     NSL Has Appropriately Responded to Interrogatory No. 14.

          Plaintiff’s argument regarding NSL’s responses to her Interrogatory No. 14 is improper,

   and in contravention of the Court’s order. The minutes following the parties’ February 26, 2021

   discovery conference gave Plaintiff leave to file a motion to compel “contact information for the

   individuals.” [Doc. 102]. Instead, Plaintiff makes a vague and confusing argument about

   identifying “all persons associated with the Sources.” She claims “NSL has responded indicating

   that the Source does not belong to a person but does not identify who or what the Source belongs.”

   Plaintiff is not asking the Court to compel contact information, as permitted. Notwithstanding, she




                                                     8
                                                                                        1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 9 of 18




   never defined or requested “Sources,” so NSL could not even respond, if such information were

   properly requested or available.

          As has been repeatedly made clear to this Court (and Plaintiff), NSL has identified all

   individuals associated with the account notes, call recordings, and correspondence listed in

   Interrogatory No. 14, as well as their employment status. (See O’Donnell Decl., at Ex. H). It has

   also subsequently agreed to accept service of subpoenas for depositions for any current, domestic

   employees, and to provide last known contact information for any former employees or overseas

   contractors. Accordingly, the Court should reject Plaintiff’s request related to Interrogatory No.

   14.

   C.     There is No Basis for Sanctions Against NSL.

          Sanctions under Rule 37 “‘must be applied diligently both to penalize those whose conduct

   may be deemed to warrant such a sanction, and to deter those who might be tempted to such

   conduct in the absence of such a deterrent.’” Carroll v. Allstate Fire & Cas Ins. Co., Civil Action

   No. 12-cv-00007-WJM-KLM, 2014 U.S. Dist. LEXIS 28061, at *15 (D. Colo. Mar. 4, 2014)

   (quoting Roadway Exp., Inc. v. Piper, 447 U.S. 752-763-65, 100 S. Ct. 2455, 65 L. Ed. 2d. 488

   (1980)). But sanctions are not to be applied where a failure to disclose is substantially justified or

   harmless. Sender v. Mann, 225 F.R.D. 645, 656 (D. Colo. 2004).

          Plaintiff’s argument for sanctions relates solely to NSL’s response to Interrogatory No. 14.

   However, as noted above, the Court has already found that response sufficient. NSL objected to

   providing contact information on multiple legitimate grounds. In essence, Plaintiff seeks sanctions

   for a discovery “violation” that the Court has already found did not occur. Plaintiff cannot sustain

   her claim that NSL is attempting to “deprive” Plaintiff of using her 25 interrogatories, when she




                                                     9
                                                                                        1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 10 of 18




    has admitted only serving 17. That the Court permitted Plaintiff to file a motion to compel contact

    information, based on NSL’s well-founded objections, does not constitute sanctionable behavior.

           More egregious is Plaintiff’s request “to prohibit NSL from opposing Plaintiff’s claims that

    NSL willfully and recklessly reported the incorrect information of late payments in 2014 upon

    Plaintiff’s consumer credit report, and when notified, negligently failed to perform an appropriate

    investigation and reinvestigations as required under the Fair Credit Reporting Act.” In other words,

    Plaintiff asks the Court to rule in her favor on all of her claims because she did not receive some

    addresses she alleges that she is entitled to. Even if Plaintiff was entitled to more fulsome contact

    information NSL—which NSL maintains she is not—such a sanction would be beyond draconian.

    In any event, NSL has already agreed to provide contact information for certain individuals

    Plaintiff seeks to depose whose deposition subpoenas it will not accept (and has no obligation to).

    There is therefore no basis for Plaintiff’s unprecedented request.

    D.     The Court Should Deny Plaintiff Leave to Amend Her Complaint.

           1.      Standard for Leave to Amend.

           After the scheduling order’s deadline has passed, a party seeking leave to amend their

    complaint “must demonstrate (1) good cause for seeking modification under Fed. R. Civ. P.

    16(b)(4) and (2) satisfaction of the Rule 15(a) standard.’” Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l

    Bank Ass’n, 771 F.3d 1230. 1240 (10th Cir. 2014) (citing Pumpco, Inc. v. Schenker Int’l, Inc., 204

    F.R.D. 667, 668 (D. Colo. 2001)). Rule 16 requires a good cause showing, or in practice, that the

    movant cannot meet the scheduling deadlines despite diligent efforts. See id.

           Rule 15(a) permits the court’s leave to be given freely when justice so requires. Morse v.

    Bakken Oil, LLC, Case No. 15-cv-00962-RM-NYW, 2016 U.S. Dist. LEXIS 28787, at *9 (D.

    Colo. Mar. 7, 2016). Justice is not required and “[l]eave to amend a complaint may be denied on



                                                     10
                                                                                        1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 11 of 18




    ‘a showing of undue delay, undue prejudice to the opposition party, bad faith or dilatory motive,

    failure to cure deficiencies by amendments previously allowed, or futility of amendment.’” See

    Markeen Inv. Grp. v. Colorado, 925 Fed. Appx. 565, 570 (10th Cir. 2020) (quoting Duncan v.

    Manager, Dep’t of Safety, 397 F.3d 1300, 1315 (10th Cir. 2005)). Untimeliness alone can be a

    sufficient basis for denial, when the moving party has no adequate explanation for the delay, even

    without a showing of prejudice to the opposing party. Id. (citing Minter v. Prime Equip. Co., 451

    F.3d 1196, 1206 (10th Cir. 2006); Woolsey v. Marion Labs., Inc., 934 F.2d 1452, 1462 (10th Cir.

    1991)).

              2.     Plaintiff Does Not Demonstrate Good Cause for Leave to Amend.

              Plaintiff does not even make a cursory argument of good cause justifying her request for

    leave to amend. Instead, as discussed in detail below, she faults NSL’s discovery conduct—

    allegations that have no basis in fact. Rather, it is clear Plaintiff had all required information and

    could have sought leave to amend significantly earlier. Her decision to now seek leave to amend

    constitutes undue delay and is grounds to deny her request.

              3.     Plaintiff’s Proposed Amendments are Unduly Delayed.

              Undue delay can be found when there is a “lack of adequate explanation for the delay or

    when a moving party knows or should have known of the facts in the proposed amendment but did

    not include them in the original complaint or any prior attempts to amend.” Jarboe v. Cherry Creek

    Mortg. Co., Civil Action No. 19-cv-01529-CMA-KLM, 2020 U.S Dist. LEXIS 157277, at *9 (D.

    Colo. Aug. 28, 2020) (citing Minter, 451 F.3d at 1205). Although that requirement may be met

    when a movant learns new information through discovery, as discussed below, Plaintiff cannot

    justify her undue delay where all of her “new” allegations concern events well prior to the filing

    of Plaintiff’s original Complaint, and are based on documents she received before discovery



                                                     11
                                                                                         1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 12 of 18




    commenced. See Nesjan v. Allstate Fire & Cas. Ins. Co., Civil Action No. 1:18-cv-01489-PAB-

    SKC, 2020 U.S. Dist. LEXIS 84949, at *3-4 (D. Colo. May 14, 2020).

             The deadline to amend pleadings in this case was November 30, 2020. Plaintiff presents

    no valid reason why she could not have sought leave to file her Third Amended Complaint

    (“TAC”) prior to now. A review of the TAC demonstrates that Plaintiff had the knowledge to seek

    leave in advance of the amendment deadline, or at least significantly sooner than now. This is

    because the “new” allegations relate to events that occurred and information Plaintiff had well

    before the amendment deadline.

             Plaintiff seeks to amend her allegations regarding NSL’s alleged credit reporting in 2014

    and any subsequent changes made to the reporting. As these allegations form the basis for her

    original Complaint, she indisputably had the information earlier than in this litigation. [Doc. 103-

    2, at pp. 4-5, ¶¶ 14-15]. Plaintiff also references various communications and servicing of her

    account (related to grace periods and late fees) in 2014 [Doc. 103-2, at p. 8, ¶ 26; p. 11, ¶ 49; p.

    17, ¶ 103]. Her support for these new allegations are the Joint Scheduling Order, filed in September

    2020 [Doc. 47] and letters from NSL to Plaintiff dated August 30, 2019 and October 9, 2020. 1

    [Docs. 103-2, at p. 5, ¶ 15; 103-4, 103-5]. As Plaintiff describes these new allegations in her

    motion, they relate “to NSL[‘s] failure to honor the terms of the Master Promissory Note, NSL’s

    failure to provide the Plaintiff an in-school deferment [in 2014], and to add punitive damages.”

    None of these things were unknown or unavailable to Plaintiff before now.

             She also now alleges that NSL “intently steered Plaintiff into consolidation” and failed to

    “abide by the terms and conditions of the [Master Promissory Note].” [Doc. 103-2, at pp. 16, ¶



    1
      The August 30, 2019 letter was in Plaintiff’s Initial Disclosures (O’Donnell Aff., at ¶ X). The October 9, 2020 letter
    was provided directly to Plaintiff by NSL’s Office of the Consumer Advocate, which did not know of the pending
    litigation at the time (Id., at ¶ X).

                                                              12
                                                                                                        1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 13 of 18




    91]. Plaintiff alleges NSL misled her “into loan consolidation and forbearance,” misled her “into

    believing that her consolidated loans would receive the same benefits as unconsolidated loans,”

    and misled her “into believing [NSL] was negligent…” [Doc. 103-2, at p. 22, ¶ 1]. But as the TAC

    itself states, Plaintiff consolidated her loans in August 2016. [Doc. 103-2, at p. 4, ¶ 13]. Plaintiff

    does not and cannot explain why she was unable to plead these allegations in her initial Complaint.

            The TAC relies heavily on Plaintiff’s complaint filed with the Colorado Attorney General’s

    office, which she seeks to “incorporate by reference.” [Doc. 103-2, at p. 1]. To the extent Plaintiff

    claims these new allegations could only have been discovered as a result of that complaint, thus

    making her attempted amendment timely, this contention is baseless. Indeed, Plaintiff’s AG

    complaint was filed almost six (6) months ago, on September 24, 2020. (O’Donnell Decl., at Ex

    I). Plaintiff’s written communications with the Attorney General’s Office and NSL are dated

    September 29, 2020, and October 9, 10, 22, and 23, 2020—all more than a month before this case’s

    amendment deadline (Id.). Plaintiff also spoke at length directly to a member of NSL’s Office of

    Consumer Advocate regarding her dispute on September 9, 2020. (Id.). 2

            Unable to justify her delay, Plaintiff baselessly accuses NSL of a “discovery dance,” in an

    attempt to convince the Court that her prior discovery disputes—which the Court has almost

    entirely rejected—precluded her from seeking leave to amend earlier. But Plaintiff’s demand for

    contact information for NSL’s employees does not relate to the new allegations in her TAC. In

    fact, none of her proposed new allegations are based on documents or information produced by

    NSL after the expiration of the amendment deadline.




    2
      As discussed during prior discovery conferences, this AG complaint was filed, and subsequent related
    communications held by Plaintiff, without her disclosing the pending litigation (in which NSL is represented by
    counsel) to the Attorney General’s office or NSL’s representatives. Nor did Plaintiff provide notice to NSL’s counsel
    of these communications. To the extent Plaintiff bases her proposed amendments on the complaint and resulting
    communications, such is in bad faith.

                                                            13
                                                                                                     1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 14 of 18




            The undue delay is further demonstrated by Plaintiff’s email to NSL’s counsel dated

    January 25, 2021, in which she attached a motion for leave and the proposed TAC. (O’Donnell

    Decl., at Ex. J). Plaintiff demonstrably had all the information she needed to seek leave in late

    January 2021, before the expiration of discovery, but decided to wait an additional six weeks

    without justification. Plaintiff accuses NSL “of attempting to overwhelm [her] and prolong these

    proceedings as long as possible.” In reality, it is Plaintiff who seeks to prolong this matter by filing

    a motion for leave to amend ---
                                after discovery ends without justification, and asking the Court to

    significantly amend and extend the parties’ scheduling order.

            4.      Plaintiff’s Proposed Amendments are Futile.

            “A proposed amendment is considered futile if the complaint, as amended, would be

    subject to dismissal for any such reason, including that the amendment would not survive a motion

    for summary judgement.” Watson v. Beckel, 242 F.3d 1237, 1240-41 (10th Cir. 2001) (citing

    Jefferson County School Dist. No. R-1 v. Moody’s Investor Services, Inc., 175 F.3d 848, 858-859

    (10th Cir. 1997); Bauchman v. West High School, 132 F.3d 542, 561 (10th Cir. 1997). This

    includes where proposed claims are barred by the statute of limitations. See Bell v. City of Topeka,

    279 Fed. Appx. 689, 692 (10th Cir. 2008).

            Here, Plaintiff’s new allegations—besides those related to credit reporting—concern

    servicing of Plaintiff’s student loans between 2014 and 2016 (when she consolidated her loans)

    [Doc. 103-2, at p. 8, ¶ 26]. Specifically, she alleges she was not provided grace periods in 2014

    and references alleged misrepresentations related to her consolidation loan, obtained on or about

    August 11, 2006 [Doc. 103-2, at p. 4, ¶ 13]. These new allegations inform her causes of action for

    conversion [Doc. 103-2, at p. 13, ¶ 75], civil theft [Doc. 103-2, at p. 14, ¶ 82], unjust enrichment

    [Doc. 103-2, at p. 16, ¶¶ 91-92], breach of contract [Doc. 103-2, at p. 17, ¶ 103], violations of



                                                      14
                                                                                           1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 15 of 18




    Consumer Credit Code, Colo. Rev. Stat. § 5-1-101, et seq. [Doc. 103-2, at pp. 22-23, ¶ 125],

    violation of the Colorado Uniform Commercial Code, Colo. Rev. Stat. §4-1-301, et seq. [Doc.

    103-2, at pp. 24-25, ¶¶ 132, 140], and negligence [Doc. 103-2, at p. 26, ¶ 144].

           However, Plaintiff’s potential additional claims informed by these “new” allegations are

    time-barred, where the operative date, per the proposed TAC, is August 11, 2016. The statute of

    limitations for conversion is three years. C.R.S. § 13-80-101(1)(h); Curtis v. Counce, 32 P.3d 585,

    588 (Colo. App. 2001). For civil theft, it is two years. Khan v. Springer, Case No. 2014CV033847,

    2015 Colo. Dist. LEXIS 2655, at *10 (Jul. 16, 2015) (citing Michaelson v. Michaelson, 923 P.2d

    237, 241-42 (Colo. App. 1995)). Unjust enrichment and breach of contract both have three-year

    statutes of limitation where the claims are contractual and unrelated to the recovery of “a liquidated

    debt or unliquidated, determinable amount of money due to the person bring the action.” See C.R.S.

    § 13-80-103.5(1)(a); Cypress Advisors, Inc. v. Davis, Civil Action No. 16-cv-01935-MSK-MEH,

    2017 U.S. Dist. LEXIS 113961, at *25 (D. Colo. Jul. 21, 2017). The same analysis applies to

    Plaintiff’s purported cause of action under the Colorado Uniform Commercial Code, which alleges

    a violation of C.R.S. § 4-1-304, the obligation of good faith in performance of a contract [Doc.

    103-2, at p. 24, ¶¶ 129-134]. Plaintiff also seeks to add violations under C.R.S. § 5-20-109(1)(a)

    to her Colorado Consumer Credit Code claim [Doc. 103-2, at p. 22, ¶ 125(d)(1)(iii)-(v)]. But any

    claim arising out of this portion of the Consumer Credit Code, related to student loan servicers,

    must be brought within four years. C.R.S. § 5-20-118. Lastly, Plaintiff’s negligence claim, which

    she alleges caused her personal injury, has a two-year statute of limitations. C.R.S. § 13-80-102(1).

    As these claims’ limitations periods are all no longer than four years, Plaintiff’s attempt to add

    them in 2021, when they would have accrued no later than 2016, must fail and render her proposed

    amendments futile.



                                                     15
                                                                                         1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 16 of 18




           The Court should deny Plaintiff’s untimely and futile attempt to amend her Complaint.

    E.     The Court Should Deny Plaintiff’s Request to Amend the Scheduling Order.

           Finally, Plaintiff has failed to demonstrate good cause for amending the scheduling order

    to permit her to take twenty-five (25) depositions and serve an additional ten (10) interrogatories

    and requests for admission. She has not taken a single deposition to date, nor used her current

    allotment of written requests. As Plaintiff notes, she has only served 17 of 25 interrogatories. She

    has also only served 23 document requests and 14 requests for admission. (O’Donnell Decl., at ¶

    14). Plaintiff makes no attempt to justify why so many depositions are necessary. This is not

    surprising, given that she has not yet taken the deposition of NSL’s 30(b)(6) representative.

           Good cause “cannot be shown merely be demonstrating that many people could have

    discoverable information.” Id. (citing Dixon v. Certaineed Corp., 164 F.R.D. 685, 692 (D. Kan.

    1996)). Moreover, this increase in depositions would undoubtedly be overly burdensome or

    duplicative, as they would surely focus on NSL’s employees, causing both it and its employees

    annoyance and undue expense. Id., at *5 (finding request to depose nineteen individuals is

    premature without first determining whether the necessary information can be derived from a

    smaller group). Rule 26(b)(2) requires discovery to be limited where the burden or expense would

    outweigh the likely benefit. Id., at *6 (citing Fed. R. Civ. P. 26(b)(2)(C)(iii)).

           Unable to justify her request, Plaintiff misrepresents the history of this matter in an attempt

    to persuade the Court to let her run wild with discovery. First, Plaintiff wrongly states NSL failed

    to identify individuals in its Rule 26 disclosures. NSL identified a corporate representative, whom

    Plaintiff has declined to depose to date. (O’Donnell Aff, at Ex. K). Although Plaintiff has requested

    the identity of employees who may have taken action on her student loan account over the years,

    it remains to be seen whether these individuals will have actual knowledge of her claims,



                                                      16
                                                                                         1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 17 of 18




    particularly considering the events in question occurred some seven years ago. NSL’s

    disagreement with Plaintiff’s many needless discovery disputes—the vast majority of which this

    Court rejected following discovery conferences—does not constitute a “refusal to participate in

    these proceedings as required under the Rules.” As noted above, Plaintiff continues to harp on

    NSL’s response to Interrogatory No. 14, even though the Court has already ruled on her dispute

    and NSL has provided all the responsive information it has.

           Her claim that NSL has attempted to “deprive her” of the 25 interrogatories is also

    completely farcical. NSL has served multiple supplements to its responses at Plaintiff’s request, in

    an effort to avoid needless discovery disputes. (O’Donnell Aff, at ¶ 16). Yet Plaintiff remains

    unsatisfied no matter what NSL does. Simply, Plaintiff has failed to provide any justification to

    permit the extraordinary relief she seeks. Plaintiff’s request for this level of discovery was rejected

    by the Court previously, and she is unable to justify this renewed request. Rather, Plaintiff’s claim

    that NSL is attempting to “prolong these proceedings” rings hollow where she now seeks to take

    more than two dozen depositions yet failed to notice a single one until just prior to the initial

    discovery deadline.

           Lastly, Plaintiff’s request to alter the deadlines in the Scheduling Order is yet another

    disregard for the Court’s prior orders. During the recent discovery conferences, this Court was

    clear it would reset the Scheduling Order’s dates after resolution of pending discovery disputes.

    Plaintiff ignores that and asks the Court to set new deadlines prematurely.

                                          III.    CONCLUSION

           WHEREFORE, Defendant Navient Solutions, LLC requests that the Court reject Plaintiff’s

    requests for relief in her Motion to Compel Defendant NSL’s Compliance with Discovery & to




                                                      17
                                                                                          1028932\307687198.v1
Case 1:20-cv-00452-WJM-SKC Document 110 Filed 03/19/21 USDC Colorado Page 18 of 18




    Deem NSL Discovery Responses as Admitted & Sanctions Against NSL & Plaintiff’s Motion for

    Leave to Amend the Scheduling Order & Leave to File Third Amended Complaint.



    Dated: March 19, 2021

    /s/ Jordan S. O'Donnell
    Dennis N. Lueck, Jr.
    Hinshaw & Culbertson LLP
    One California Street, 18th Floor
    San Francisco, CA 94111
    Telephone: 415-362-6000
    Facsimile: 415-834-9070
    dlueck@hinshawlaw.com

    Jordan S. O’Donnell
    Hinshaw & Culbertson LLP
    53 State Street, 27th Floor
    Boston, MA 02109
    Telephone: 617-213-7000
    Facsimile: 617-213-7001
    jodonnell@hinshawlaw.com

    Attorneys for Defendant,
    Navient Solutions, LLC

                                    CERTIFICATE OF SERVICE

           I hereby certify that on March 19, 2021, I served the following Defendant Navient
    Solutions, LLC’s Response to Plaintiff’s Motion to Compel Compliance with Discovery,
    Deem Responses as Admitted, for Sanctions, for Leave to Amend the Scheduling Order, and
    for Leave to File Third Amended Complaint to all parties or counsel of record by email as
    follows:

           Tiffany Grays
           legalgrays@gmail.com



                                                     /s/ Jordan S. O’Donnell
                                                    Jordan S. O’Donnell




                                               18
                                                                               1028932\307687198.v1
